Exhibit 10.1

 

LIQUIDITY SERVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of June 13,
2016 (the “Effective Date”), by and between Liquidity Services, Inc., a Delaware
corporation (“LSI” or the “Company”), and William P. Angrick, III (the
“Executive”).

 

1.                                      Employment Agreement.  On the terms and
conditions set forth in this Agreement, the Company agrees to employ the
Executive and the Executive agrees to be employed by the Company for the
Employment Period set forth in Section 2 hereof and in the position and with the
duties set forth in Section 3 hereof.  Terms used herein with initial
capitalization are defined in Section 10.12 below.

 

2.                                      Term.  The term of employment under this
Agreement shall be the period set forth in Schedule 1 attached hereto commencing
on the Effective Date (the “Employment Period”).

 

3.                                      Position and Duties.  The Executive
shall serve in the position and with the duties and title set forth in Schedule
1 attached hereto during the Employment Period.  In such capacity, the Executive
shall have the normal duties, responsibilities, and authority of such position,
subject to the power of the Executive’s “Reporting Officer” as designated in
Schedule 1, the Company’s Chairman of the Board of Directors (the “Board”) or
the Board to reasonably expand or limit such duties, responsibilities and
authority. The Executive shall report to the Reporting Officer designated in
Schedule 1.  The Executive shall devote the Executive’s best efforts and full
business time and attention to the business and affairs of the Company;
provided, however, that Executive may, to the extent such participation or
service does not materially interfere with the performance of the obligations
described in this Agreement, (i) participate in charitable, civic, political,
social, trade, or other non-profit organizations and (ii) with the consent of
the Board such consent not to be unreasonably withheld, serve as a
non-management director of business corporations (or in a like capacity in other
for-profit organizations).

 

4.                                      Place of Performance.  In connection
with the Executive’s employment by the Company, the Executive shall be based at
the principal executive offices of the Company, except as otherwise agreed by
the Executive and the Company and except for reasonable travel on Company
business.

 

5.                                      Compensation.

 

5.1.     Base Salary.  During the Employment Period, the Company shall pay to
the Executive an annual base salary (the “Base Salary”), which initially shall
be at the rate per year as set forth in Schedule 1.  The Base Salary shall be
payable semi-monthly or in such other installments as shall be consistent with
the Company’s payroll procedures. The Base Salary may be increased at any time
or from time to time, but it may not be decreased without the consent of the
Executive.

 

5.2                               Bonus.  The Executive shall be eligible for a
performance bonus consistent with the bonus plan adopted by the Board for each
fiscal year as set forth in Schedule 1.

 

5.3                               Benefits.  During the Employment Period, the
Executive will be entitled to receive such other benefits approved by the Board
and made available to similarly situated senior executives of the Company,
including health insurance, disability insurance, and 401-K benefits.  At

 

--------------------------------------------------------------------------------


 

all times the Company agrees to maintain Director’s and Officer’s Liability
coverage for the Executive. Nothing contained in this Agreement shall prevent
the Company from changing insurance carriers.

 

5.4                               Employee Leave.  The Executive shall be
entitled to all public holidays observed by the Company, a total of 26 days of
paid time off in accordance with the applicable policies of the Company, which
shall be taken at a reasonable time or times per year.

 

6.                                      Expenses.  The Executive is expected and
is authorized to incur reasonable expenses in the performance of his duties
hereunder, including the costs of entertainment, travel, and similar business
expenses incurred in the performance of his duties.  Company shall reimburse the
Executive for all such expenses promptly upon periodic presentation by the
Executive of an itemized account of such expenses and appropriate receipts.

 

7.                                      Termination of Employment.

 

7.1.                            Termination.  The Executive’s employment by the
Company during the Employment Period will continue until Executive’s death,
Disability, resignation or until Executive’s termination by the Board at any
time.

 

7.2.                            Notice of Termination.  Any termination of the
Executive’s employment by the Company or the Executive (other than because of
the Executive’s death) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 10.1 hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Termination of the Executive’s employment shall
take effect on the Date of Termination.

 

8.                                      Compensation Upon Termination.

 

8.1.                            Death.  If the Executive’s employment is
terminated during the Employment Period as a result of the Executive’s death,
the Company shall pay to the Executive’s estate, or as may be directed by the
legal representatives of such estate, the Executive’s full Base Salary through
the next full calendar month following the Date of Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits pursuant to Section 5.3 and
expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.1 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive or his or her estate
under this Agreement.

 

8.2.                            Disability.  If the Company terminates the
Executive’s employment during the Employment Period because of the Executive’s
Disability, the Company shall pay the Executive the Executive’s full Base Salary
through the third full calendar month following the Date of Termination and all
other unpaid amounts, if any, to which the Executive is entitled as of the Date
of Termination in connection with any fringe benefits pursuant to Section 5.3
and expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.2 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive under this Agreement;
provided, however, that the Base Salary shall be reduced by the amount of any
disability benefit payments made to the Executive during a period of Disability
from any insurance or other policies provided by the Company.

 

2

--------------------------------------------------------------------------------


 

8.3.                            By the Company with Cause or by the Executive
without Good Reason.  If the Company terminates the Executive’s employment
during the Employment Period for Cause or if the Executive voluntarily
terminates the Executive’s employment during the Employment Period other than
for Good Reason, the Company shall pay the Executive the Executive’s full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which Executive is entitled as of the Date of Termination in connection with any
fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6. 
Subject to Section 8.5 below, the payments contemplated by this Section 8.3
shall be paid at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.

 

8.4.                            By the Company without Cause or by the Executive
for Good Reason.  If the Company terminates the Executive’s employment during
the Employment Period other than for Cause, Death, or Disability or the
Executive terminates his employment during the Employment Period for Good
Reason, the Company shall pay the Executive: (A) the Executive’s full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.2 and expenses pursuant to Section 6;
and (B) a lump-sum severance package equal to (i) twelve months of the
Executive’s Base Salary and (ii) an amount equal to the average incentive bonus
earned by the Executive over the past two fiscal years (collectively the
“Severance Payment”).  Subject to Section 8.5 below, the Severance Payment shall
be payable to the Executive within 30 days of the Notice of Termination.

 

8.5.                            Code Section 409A Matters. Anything in this
Agreement to the contrary notwithstanding, if (A) on the date of Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”)) with the Company,
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) and (B) as a result of such separation
from service, Executive would receive any payment under this Agreement that,
absent the application of this Section 8.5, would be subject to the additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(2)(B)(i) of the Code, then no such payment shall be
payable prior to the date that is the earliest of (1) six months after the
Executive’s separation from service, (2) the Executive’s death or (3) such other
date as will cause such payment not to be subject to such additional tax. Any
payments which are required to be delayed as a result of this Section 8.5 shall
be accumulated and paid as a lump-sum on the earliest possible date determined
in accordance the preceding sentence.

 

9.                                      Other Agreements.   As a pre-condition
to the effectiveness of this Agreement, Executive agrees to execute the Employee
Agreement attached hereto as Exhibit A (the “Employee Agreement”), the terms and
conditions of which are specifically incorporated herein by reference.

 

10.                               Miscellaneous.

 

10.1.                     Notices.  All notices, demands, requests or other
communications required or permitted to be given or made hereunder shall be in
writing and shall be delivered, telecopied or mailed by first class registered
or certified mail, postage prepaid, addressed as follows:

 

3

--------------------------------------------------------------------------------


 

10.1.1.           If to the Company:

 

Liquidity Services, Inc.

1920 L Street, NW, 6th Floor

Washington DC 20036

ATTN:  William P. Angrick, III, Chairman and CEO

Fax:  (202) 467-6868

Phone:  (202) 558-6205

 

10.1.2.           If to the Executive:

 

at the address set forth in Schedule 1.

 

or to such other address as may be designated by either party in a notice to the
other.  Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back, the confirmation (if telecopy)
or the affidavit of messenger being deemed conclusive evidence of such delivery)
or at such time as delivery is refused by the addressee upon presentation.

 

10.2.                     Representations.  Executive agrees to execute any
proper oath or verify any proper document required to carry out the terms of
this Agreement.  Executive represents that performance of all the terms of this
Agreement and the Employee Agreement will not breach any non-compete or similar
agreement.  Executive has not entered into, and Executive agrees not to enter
into, any oral or written agreement in conflict herewith.

 

10.3.                     Severability.  The invalidity or unenforceability of
any one or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

 

10.4.                     Survival.  It is the express intention and agreement
of the parties hereto that the provisions of Section 8 hereof shall survive the
termination of employment of the Executive.  In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

10.5.                     Assignment.  The rights and obligations of the parties
to this Agreement shall not be assignable or delegable, except that (i) in the
event of the Executive’s death, the personal representative or legatees or
distributees of the Executive’s estate, as the case may be, shall have the right
to receive any amount owing and unpaid to the Executive hereunder and (ii) the
rights and obligations of the Company hereunder shall be assignable and
delegable to any Affiliate of the Company or in connection with any subsequent
merger, consolidation, sale of all or substantially all of the assets of the
Company or similar reorganization of a successor corporation.

 

10.6.                     Binding Effect.  Subject to any provisions hereof
restricting assignment, this Agreement shall be binding upon the parties hereto
and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.

 

10.7.                     Amendment; Waiver.  This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the parties hereto; provided, that the parties may amend Schedule 1 hereto by
executing and delivering a revised version of Schedule 1

 

4

--------------------------------------------------------------------------------


 

and attaching such revised version to this Agreement.  Neither the waiver by
either of the parties hereto of a breach of or a default under any of the
provisions of this Agreement, nor the failure of either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

10.8.                     Headings.  Section and subsection headings contained
in this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.

 

10.9.                     Governing Law.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the District
of Columbia not including the choice of law rules thereof.

 

10.10.              Entire Agreement. This Agreement, including Schedule 1
hereto and the Employee Agreement, constitute the entire agreement between the
parties respecting the employment of Executive, there being no representations,
warranties or commitments except as set forth herein.

 

10.11                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

10.12.              Definitions.

 

“Affiliate” means as to a specified Person any other person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.

 

“Agreement” means this Executive Employment Agreement.

 

“Base Salary” is defined in Section 5.1 above.

 

“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude (specifically excluding felonies or crimes under any applicable state
or federal vehicle code) or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, or (ii) recurring
violations of material Company rules, regulations policies or any material
provisions of this Agreement (which are not inconsistent with or in violation of
any of the provisions of this Agreement) after written notice to Executive from
the Company specifically enumerating all of the facts and circumstances
constituting the violation, the conduct or action which can be taken by
Executive to cure the violation, and a reasonable opportunity for Executive to
take corrective action, or (iii)  gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries.

 

“Company” means Liquidity Services, Inc. and its successors and assigns.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is

 

5

--------------------------------------------------------------------------------


 

terminated because of the Executive’s Disability, 30 days after Notice of
Termination; (iii) if the Executive’s employment is terminated by the Company
for Cause or by the Executive for Good Reason, the date specified in the Notice
of Termination; or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 7.1, the date on which Notice
of Termination is given.

 

“Disability” means the Executive’s inability to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, as determined by a competent medical doctor appointed by the
Board after a complete and thorough medical examination and evaluation, which
inability shall continue for more than three consecutive months or for such
shorter periods that when aggregated exceed six (6) months in any twelve (12)
month period.

 

“Effective Date” means the date as of which this Agreement is executed as set
out above.

 

“Employee Agreement” is defined in Section 9 above.

 

“Employment Period” is defined in Section 2 above.

 

“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement (including the provisions of
Schedule 1) or the Employee Agreement, and the continued failure of the Company
to cure such default within 30 days after written demand for performance has
been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions; or (ii) a material reduction in the scope of the
Executive’s responsibilities and duties without the written consent of
Executive; or (iii) any change to the job title given to Executive without his
written consent; (iv) any reduction in Base Salary or any other benefits
provided to Executive hereunder; or (v) any constructive termination of
Executive; (vi) any request, instruction, directive or order, whether direct or
indirect, to Executive by the Board, the Company or any executive officer of the
Company to perform any act which is unlawful; or (vii) a requirement by the
Company for the Executive to relocate outside of the Washington DC metropolitan
region to retain his position without the written consent of the Executive.

 

“Notice of Termination” is defined in Section 7.2 above.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Severance Payments” is defined in Section 8.4 above.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ Michael Lutz

 

Michael Lutz

 

Vice President, Human Resources

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ William P. Angrick, III

 

William P. Angrick, III

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CERTAIN TERMS OF EMPLOYMENT

 

All capitalized but undefined terms in this Schedule shall have the meaning
ascribed to them in the Agreement.

 

Name:  William P. Angrick, III

 

Position/Title:  Chairman and Chief Executive Officer

 

Employment Period:  One Year from the Effective Date, automatically renewable
for successive one year terms unless earlier terminated by either party.

 

Reporting Officer:  Board of Directors

 

Base Salary:  $380,000 per annum

 

Bonus:  Executive shall be eligible for an incentive bonus under a sliding scale
as approved by the Board’s Compensation Committee based on achieving selected
financial targets as discussed and approved by the Board’s Compensation
Committee. In addition, the Executive shall be eligible for discretionary
bonuses for the completion of projects that increase shareholder value, at the
discretion of the Board’s Compensation Committee. Such annual bonus shall be
paid within 60 days following the close of the Company’s fiscal year.

 

Notice Address:

 

William P. Angrick, III

7506 Persimmon Tree Lane

Bethesda. MD 20817

 

COMPANY:

 

EXECUTIVE:

 

 

 

/s/ Michael Lutz

 

/s/ William P. Angrick, III

 

 

 

Michael Lutz

 

William P. Angrick, III

Vice President, Human Resources

 

 

 

--------------------------------------------------------------------------------